 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 JULIUS BRADFORD,                                      Case No.: 2:20-cv-00871-APG-BNW

 4          Plaintiff                                  Order Granting Motion to Extend Time

 5 v.                                                                [ECF No. 39]

 6 STEVE SISOLAK, et al.,

 7          Defendants

 8         I ORDER that plaintiff Julius Bradford’s motion for extension of time to file Objections

 9 to the Magistrate Judge’s Order (ECF No. 39) is GRANTED. Plaintiff Julius Bradford shall

10 have through June 14, 2021 to file objections to the Magistrate Judge’s order (ECF No. 38).

11         DATED this 25th day of May, 2021.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
